Exhibit 10(iii)
(BofA Logo) [g25571g2557149.gif]
This document contains your 2011 Stock Units Award Agreement.
What you need to do

  1.   Review the Award Agreement to ensure you understand its provisions. With
each award you receive, provisions of your Award Agreement may change so it is
important to review your Award Agreement.     2.   Print the Award Agreement and
file it with your important papers.     3.   Designate your beneficiary on the
Benefits OnLine® Beneficiary tab.

2011 STOCK UNITS AWARD AGREEMENT

                 
Granted To:
             
 
             
Grant Date:
             
 
             
Grant Type:
             
 
             
Number Granted:
             

Note: The number of Stock Units is based on a “divisor price” of $14.58, which
is the ten-day average closing price of Bank of America Corporation common stock
for the ten business days immediately preceding and including February 15, 2011.
This 2011 Stock Units Award Agreement and all Exhibits hereto (the “Agreement”)
is made between Bank of America Corporation, a Delaware corporation (“Bank of
America”), and you, an associate of Bank of America or one of its Subsidiaries.
The 2011 Stock Unit Award covered by this Agreement (the “Award”) is being
granted to you, subject to the following terms and provisions.
1. Subject to the terms and conditions of this Agreement, Bank of America awards
to you the number of Stock Units shown above. Each Stock Unit shall have a value
equal to the Fair Market Value of one (1) share of Bank of America common stock.
2. You acknowledge having read and agree to be bound by all the terms and
conditions of this Agreement. Capitalized terms not otherwise defined herein
shall have the meanings given to such terms on the enclosed Exhibit A.
3. The Stock Units covered by this Award shall become earned and payable to you
on the dates shown on the enclosed Exhibit A, subject to the conditions set
forth on the enclosed Exhibit A, to the extent applicable.

 



--------------------------------------------------------------------------------



 



4. If a cash dividend is paid with respect to Bank of America common stock, you
shall not receive any dividend equivalents, additional full or fractional Stock
Units or other cash payments with respect to such cash dividends.
5. You may designate a beneficiary to receive payment of the Award in the event
of your death while in service with Bank of America or its Subsidiaries in
accordance with Bank of America’s beneficiary designation procedures, as in
effect from time to time. If you do not designate a beneficiary or if your
designated beneficiary does not survive you, then your beneficiary will be your
estate.
6. Bank of America may, in its sole discretion, decide to deliver any documents
related to this Award by electronic means or request your consent to participate
in the Award by electronic means. You hereby consent to receive such documents
by electronic delivery and, if requested, agree to participate in the Award
through an on-line or electronic system established and maintained by Bank of
America or a third party designated by Bank of America.
Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage prepaid, to such electronic mail or postal address and directed to such
person as Bank of America may notify you from time to time; and to you at your
electronic mail or postal address as shown on the records of Bank of America
from time to time, or at such other electronic mail or postal address as you, by
notice to Bank of America, may designate in writing from time to time.
7. You agree that the Award covered by this Agreement is subject to the
Incentive Compensation Recoupment Policy set forth in the Bank of America
Corporate Governance Guidelines. To the extent allowed by and consistent with
applicable law and any applicable limitations period, if it is determined at any
time that you have engaged in Detrimental Conduct or engaged in any hedging or
derivative transactions involving Bank of America common stock in violation of
the Bank of America Corporation Code of Ethics that would undermine the
performance incentives created by the Award, Bank of America will be entitled to
recover from you in its sole discretion some or all of the cash paid to you
pursuant to this Agreement. You recognize that if you engage in Detrimental
Conduct or any hedging or derivative transactions involving Bank of America
common stock, the losses to Bank of America and/or its Subsidiaries may amount
to the full value of any cash paid to you pursuant to this Agreement. In
addition, the Award is subject to the requirements of (i) Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations
thereunder, (ii) similar rules under the laws of any other jurisdiction and
(iii) any policies adopted by Bank of America to implement such requirements,
all to the extent determined by Bank of America in its discretion to be
applicable to you.
8. Regardless of any action Bank of America or your employer takes with respect
to any or all income tax, payroll tax or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items owed by you is and remains your responsibility and may exceed
the amount actually withheld by Bank of America or your employer. You further
acknowledge that Bank of America and/or your employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the grant of Stock Units, including the grant
and vesting of the Stock Units

 



--------------------------------------------------------------------------------



 



or payout of the Award; and (ii) do not commit to structure the terms of the
grant or any aspect of the Stock Units to reduce or eliminate your liability for
Tax-Related Items. Further, if you have become subject to the Tax-Related Items
in connection with the Award in more than one jurisdiction, you acknowledge that
Bank of America or your employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
In the event Bank of America determines that it and/or your employer must
withhold any Tax-Related Items as a result of your Award, you agree as a
condition of the grant of the Stock Units to make arrangements satisfactory to
Bank of America and/or your employer to enable it to satisfy all withholding
requirements, including, but not limited to, withholding any applicable
Tax-Related Items from the pay-out of the Stock Units. In addition, you
authorize Bank of America and/or your employer to fulfill its withholding
obligations by all legal means, including, but not limited to, withholding
Tax-Related Items from your wages, salary or other cash compensation your
employer pays to you. Bank of America may refuse to pay any earned Stock Units
if you fail to comply with any withholding obligation.
9. The validity, construction and effect of this Agreement are governed by, and
subject to, the laws of the State of Delaware and the laws of the United States.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Award or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of North
Carolina and agree that such litigation shall be conducted solely in the courts
of Mecklenburg County, North Carolina or the federal courts for the United
States for the Western District of North Carolina, where this grant is made
and/or to be performed, and no other courts.
10. In the event any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and Bank of America
regarding this Award. Any prior agreements, commitments or negotiations
concerning this Award are superseded. This Agreement may only be amended by a
written instrument signed by both parties.
11. This Agreement is intended to comply with Section 409A of the Internal
Revenue Code to the extent applicable. Notwithstanding any provision of the
Agreement to the contrary, the Agreement shall be interpreted, operated and
administered consistent with this intent.
12. If you move to any other country during the term of your Award, additional
terms and conditions may apply to your Award. Bank of America reserves the right
to impose other requirements on the Award to the extent Bank of America
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Award and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
13. Nothing in this Agreement shall interfere with or limit in any way the right
of Bank of America to terminate your employment at any time, nor confer upon you
any right to continue in the employment of Bank of America or its Subsidiaries.
For purposes of this Agreement, a transfer of your employment between Bank of
America and a Subsidiary of Bank of America,

 



--------------------------------------------------------------------------------



 



or between Subsidiaries, shall not be deemed to be a termination of employment.
14. Bank of America may at any time and from time to time alter, amend, suspend
or terminate this Agreement in whole or in part. No termination, amendment or
modification of this Agreement shall adversely affect in any material way your
rights with respect to the Award, without your written consent.
15. Your rights and interests under this Agreement may not be assigned or
transferred. To the extent that you acquire a right to receive payments from
Bank of America under this Agreement, such right shall be no greater than the
right of any unsecured general creditor of Bank of America. Nothing contained in
this Agreement shall be deemed to create a trust of any kind or any fiduciary
relationship between you and Bank of America. This Agreement shall be binding on
Bank of America and any successor in interest of Bank of America.
16. The Award shall be equitably adjusted as determined by Bank of America in
the event of any stock dividend, stock split or similar change in the
capitalization of Bank of America.

 



--------------------------------------------------------------------------------



 



Exhibit A
Bank of America Corporation
Stock Unit Award
PAYMENT OF AWARD
     (a) PAYMENT SCHEDULE. Subject to the provisions of paragraphs (b) and
(c) below, the Stock Units shall be earned and payable if you remain employed
with Bank of America and its Subsidiaries through each of the payment dates as
follows: one twelfth (1/12th) of the total Stock Units granted for 2010 shall be
payable on the fifteenth (15th) day of each month during the twelve (12)-month
period beginning in March 2011 and ending in February 2012 (each, a “Payment
Date”).
     Payment shall be made as soon as administratively practicable, generally
within 30 days after each applicable Payment Date.
     (b) IMPACT OF TERMINATION OF EMPLOYMENT ON PAYMENT OF AWARD. If your
employment with Bank of America and its Subsidiaries terminates prior to any of
the above Payment Date(s), then any portion of the Award that has not yet become
earned and payable shall become earned and payable or be canceled depending on
the reason for termination as follows.
          (i) Death or Disability. Any unearned portion of the Award shall
become immediately earned and payable as of the date of your termination of
employment if your termination is due to death or Disability. Payment will be
made as soon as administratively practicable, generally within 30 days after
notification of termination from the payroll system.
          (ii) All Other Terminations. In the case of All Other Terminations,
any portion of the Award that that was not already earned and payable pursuant
to paragraph (a) above as of the date of termination of employment shall be
cancelled as of that date.
     (c) COVENANTS.
          (i) Detrimental Conduct. You agree that during any period in which the
Award remains payable, you will not engage in Detrimental Conduct.
          (ii) Hedging or Derivative Transactions. You agree that during any
period in which the Award remains payable, you will not engage in any hedging or
derivative transactions involving Bank of America common stock in violation of
the Bank of America Corporation Code of Ethics that would undermine the
performance incentives created by the Award.
          (iii) Remedies. Payment of the Award in accordance with the schedule
set forth in paragraph (a) above is specifically conditioned on the requirement
that, at all times prior to each Payment Date, you do not engage in Detrimental
Conduct or hedging or derivative transactions involving Bank of America common
stock, as described in paragraphs (c)(i) and

 



--------------------------------------------------------------------------------



 



(ii) during such period. If Bank of America determines in its reasonable
business judgment that you have failed to satisfy the foregoing requirements,
then any portion of the Award that has not yet been paid as of the date of such
determination shall be immediately cancelled as of the date of such
determination.
     (d) FORM OF PAYMENT. Payment of Stock Units shall be made in the form of
cash for each Stock Unit that is payable. The amount of the payment that you
will receive with respect to the Award shall be determined by multiplying the
number of Stock Units by the Fair Market Value of one (1) share of Bank of
America common stock on the Payment Date.
     (e) DEFINITIONS. For purposes hereof, the following terms shall have the
following meanings.
          All Other Terminations means any termination of your employment with
Bank of America and its Subsidiaries, whether initiated by you or your employer,
other than a termination due to your death or Disability.
          Cause shall be defined as that term is defined in your offer letter or
other applicable employment agreement; or, if there is no such definition,
“Cause” means a termination of your employment with Bank of America and its
Subsidiaries if it occurs in conjunction with a determination by your employer
that you have (i) committed an act of fraud or dishonesty in the course of your
employment; (ii) been convicted of (or plead no contest with respect to) a crime
constituting a felony or a crime of comparable magnitude under applicable law
(as determined by Bank of America in its sole discretion); (iii) committed an
act or omission which causes you or Bank of America or its Subsidiaries to be in
violation of federal or state securities laws, rules or regulations, and/or the
rules of any exchange or association of which Bank of America or its
Subsidiaries is a member, including statutory disqualification; (iv) failed to
perform your job function(s), which Bank of America views as being material to
your position and the overall business of Bank of America and its Subsidiaries
under circumstances where such failure is detrimental to Bank of America or any
Subsidiary; (v) materially breached any written policy applicable to associates
of Bank of America and its Subsidiaries including, but not limited to, the Bank
of America Corporation Code of Ethics and General Policy on Insider Trading; or
(vi) made an unauthorized disclosure of any confidential or proprietary
information of Bank of America or its Subsidiaries or have committed any other
material violation of Bank of America’s written policy regarding Confidential
and Proprietary Information.
          Detrimental Conduct means (i) any conduct that would constitute Cause
or (ii) any one of the following: (A) any act or omission by you resulting or
intended to result in personal gain at the expense of Bank of America or its
Subsidiaries; (B) the improper disclosure by you of proprietary, privileged or
confidential information of Bank of America or its Subsidiaries or a client or
former client of Bank of America or its Subsidiaries or breach of a fiduciary
duty owed to Bank of America or its Subsidiaries or a client or former client of
Bank of America or its Subsidiaries; (C) improper conduct by you including, but
not limited to, fraud, unethical conduct, falsification of the records of Bank
of America or its Subsidiaries, unauthorized removal of property or information
of Bank of America or its Subsidiaries, intentional violation or negligent
disregard for Bank of America’s or its Subsidiaries’ policies, rules and
procedures, insubordination, theft, violent acts or threats of violence,
unauthorized possession of controlled substances on the property of Bank of
America or its Subsidiaries,

 



--------------------------------------------------------------------------------



 



conduct causing reputational harm to Bank of America or its Subsidiaries or a
client of Bank of America or its Subsidiaries, or the use of the property,
facilities or services of Bank of America or its Subsidiaries for unauthorized
or illegal purposes; (D) the performance by you of your employment duties in a
manner deemed by Bank of America or its Subsidiaries to be grossly negligent;
(E) the commission of a criminal act by you, whether or not performed in the
workplace, that subjects, or if generally known, would subject Bank of America
or its Subsidiaries to public ridicule or embarrassment; or (F) you taking or
maintaining trading positions that result in a need to restate financial results
in a subsequent reporting period or that result in a significant financial loss
to Bank of America or its Subsidiaries during or after the performance year.
          Disability means “disability” as defined from time to time under any
long-term disability plan of Bank of America or your employer.
          Fair Market Value means on any date, the closing price of a share of
Bank of America common stock as reflected in the report of composite trading of
New York Stock Exchange listed securities for that day (or, if no shares were
publicly traded on that day, the immediately preceding day that shares were so
traded) published in The Wall Street Journal [Eastern Edition] or any other
publication selected by Bank of America; provided, however, that if the shares
are misquoted by the selected publication(s), Bank of America shall directly
solicit the information from officials of the stock exchanges or from other
informed independent market sources.
          Subsidiary means any corporation, partnership, joint venture,
affiliate or other entity in which Bank of America owns more than eighty percent
(80%) of the voting stock or voting ownership interest, as applicable, or any
other business entity designated by Bank of America as a Subsidiary for purposes
of this Agreement.
IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all effective
as of the Grant Date listed above.
Brian T. Moynihan
Chief Executive Officer and President

 